Citation Nr: 0946465	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-01 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period prior 
to January 25, 2008.

2.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD) for the period 
beginning January 25, 2008..

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for residuals of right 
cerebrovascular insult (CVA) (claimed as stroke), to include 
as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 and 
January 2007 rating decisions issued by the RO.

The issue of entitlement to service connection for CVA, to 
include as secondary to the service-connected PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 25, 2008, PTSD symptoms are shown to be 
severe in nature and more nearly approximated by occupational 
and social impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships.  
Total occupational and social impairment is not demonstrated.

2.  Beginning January 25, 2008, total occupational and social 
impairment is not demonstrated.

3.  The evidence of record demonstrates that the Veteran is 
not precluded from maintaining substantially gainful 
employment solely as a result of his service-connected PTSD.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for the assignment of an evaluation of 70 
percent, but no higher, for PTSD for the period prior to 
January 25, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).  

2.  The criteria for the assignment of an evaluation in 
excess of 70 percent for PTSD for the period beginning on 
January 25, 2008 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May and July 2006 .  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim for TDIU.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for PTSD in a 
notice of disagreement, no further duty to inform the Veteran 
of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the noted letters.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

PTSD

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period prior 
to January 25, 2008.

2.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD) for the period 
beginning January 25, 2008..

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for residuals of right 
cerebrovascular insult (CVA) (claimed as stroke), to include 
as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 and 
January 2007 rating decisions issued by the RO.

The issue of entitlement to service connection for CVA, to 
include as secondary to the service-connected PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 25, 2008, PTSD symptoms are shown to be 
severe in nature and more nearly approximated by occupational 
and social impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships.  
Total occupational and social impairment is not demonstrated.

2.  Beginning January 25, 2008, total occupational and social 
impairment is not demonstrated.

3.  The evidence of record demonstrates that the Veteran is 
not precluded from maintaining substantially gainful 
employment solely as a result of his service-connected PTSD.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for the assignment of an evaluation of 70 
percent, but no higher, for PTSD for the period prior to 
January 25, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).  

2.  The criteria for the assignment of an evaluation in 
excess of 70 percent for PTSD for the period beginning on 
January 25, 2008 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May and July 2006 .  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim for TDIU.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for PTSD in a 
notice of disagreement, no further duty to inform the Veteran 
of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the noted letters.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

PTSD

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
30
?
?
?
21
Behavior is considerably influenced by delusions or 
hallucinations OR
serious impairment in communication or judgment 
(e.g., sometimes
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost 
all areas (e.g., stays in bed all day; no job, home 
or friends). 

Factual Background and Analysis

In the appealed May 2006 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent rating 
effective May 9, 2005, the date the Veteran's claim to reopen 
his appeal concerning entitlement to service connection for 
PTSD was received.  In a June 2008 rating decision, the RO 
increased the Veteran's rating for his service-connected PTSD 
to 70 percent effective January 25, 2008.  Since the increase 
during the appeal did not constitute a full grant of the 
benefit sought, the Veteran's claim for an increased 
evaluation for the service-connected PTSD remains on appeal.  
See AB v. Brown, 6 Vet.App. 35, 39 (1993).

In a February 2005 private treatment record, the Veteran 
described his experiences related to his service in Vietnam.  
The Veteran returned from Vietnam, married his wife and 
reported everything was fine for a couple of months.  
Thereafter he had haunting nightmares, intrusive thoughts and 
distressing dreams and flashbacks of his experiences in 
Vietnam.  He reportedly had intrusive thought 2-3 time per 
week, especially when he saw trails, bike trails or woods.  
Additionally, he had distressing dreams and flashbacks 
approximately 2-3 times per week.  He did not like to watch 
any Vietnam War movies or talk about his experiences to 
anyone.  After Vietnam he reportedly became an extreme loner 
and avoided interactions with people.  This caused marital 
difficulties with his wife which led to divorce after 27 
years of marriage.  At work he could not tolerate working 
around people.  He changed jobs often which made interacting 
with co-worker even more difficult.  He had not been employed 
since 2000.  He had a depressed mood and admitted to being 
sensitive.  He felt he had nothing to live for and had daily 
thoughts of suicide; however, he had no real intent or plan.  
Medication helped a little but he still felt depressed, 
hopeless and helpless.

Objectively, the examiner found the Veteran to be very 
pleasant and cooperative.  He had a restricted affect and a 
bit of anxiety and depression.  The Veteran's mood was 
anxious and depressed.  His affect was appropriate to his 
mood.  He denied any suicidal or homicidal thought and 
auditory or visual hallucinations.  His concentration and 
attention seemed to be impaired.  He had good judgment and 
insight.  The diagnosis was severe PTSD , and a Global 
Assessment of Functioning (GAF) scale score of 30 was 
assigned.  The examiner concluded that the PTSD affected the 
Veteran's social and professional functioning.  Socially, the 
PTSD affected his marriage and created deficiencies in 
socialization.  Professionally, the PTSD affected his ability 
to tolerate people and caused problems in interpersonal 
relationships.  The examiner concluded that the PTSD had 
severely compromised the Veteran's ability to sustain social 
and work relationships.  The examiner found the Veteran was 
permanently disabled and unemployable.  The examiner 
prescribed additional medication to help treat the Veteran's 
PTSD symptoms.  

During a March 2006 VA examination, the Veteran described his 
experiences associated with his service in Vietnam.  He 
complained of daily intrusive thoughts of his Vietnam 
experiences.  He reportedly last worked in 2000.  He had a 
brain tumor in 1997, and a cerebrovascular accident (CVA or 
stroke) in 2000, leaving him with a short-term memory 
deficit.  He had become very irritable and his boss had to 
encourage him to settle down.  Following his stroke, he was 
divorced from his wife and currently lived alone.  He had a 
good relationship with his two children and his daughter 
would come over to help him out.  He did not want any 
friends.  The examiner noted some impairment caused by a 
short-term memory loss and an inability to find words.  

He had PTSD related nightmares that had subsided on 
medication.  He had daily intrusive thoughts of Vietnam and 
avoided talking about Vietnam.  He avoided socialization and 
felt very detached from people.  He had difficulty sleeping; 
however, with medication he could achieve approximately seven 
hours of sleep.  He was irritable, extremely guarded and had 
a heightened startle reflex.  His flashbacks were reportedly 
triggered by hearing Huey helicopters.  He had a depressed 
mood but denied any suicidal or homicidal ideation or intent.  
He heard noises and relied on his dog to determine what was 
real or imagined.  He could manage his activities of daily 
living.  He did not socialize; rather, he stayed home alone 
until his daughter came by.  His diagnosed PTSD was confirmed 
and the Veteran was assigned a GAF of 54.  

The Veteran was afforded a VA brain and spinal cord 
examination.  The Veteran related that in 1997, he suffered a 
stroke.  He was alone on the floor for half a day before he 
was found.  He was told it was a bleed or a clot, and it was 
removed in 1997.  On objective examination, he could do 
simple arithmetic, but response to two-part commands was 
poor.  He was able to undress using both hands.  He had 
severe ataxia, but could stand on his heels and toes.  He had 
a surgical skull defect on the left.  Strength and reflexes 
appeared normal.  The diagnosis was right cerebrovascular 
insult nine years earlier with poor intellectual responses, 
ataxic gait and peripheral nerve damage; and brain neoplasm 
of the left hemisphere, post-operative nine years ago.

In a January 2008 VA examination, the examiner noted the 
history of the Veteran's PTSD treatment.  The Veteran's 
affect was very restricted; he had inward depression and 
maintained poor eye contact.  The Veteran demonstrated some 
psychomotor retardation.  He engaged in some spontaneous 
speech but otherwise was simply responsive to questioning.  
His speech was slow, halting with low volume, adequate 
articulation and obvious word-finding difficulties.  Thinking 
was relevant but lacked detail.  Verbal abstract reasoning 
appeared somewhat compromised.  He had difficulty on a 
learning acquisition task and showed poor short-term verbal 
memory, recalling only one of four words after a ten minute 
delay.

He reportedly slept approximately five hours a night (his 
sleep was improved on his current medication regimen).  He 
spent all of his time at home and had no friends (his 
daughter was usually the only person he saw).  His daughter 
shopped for him, managed his checking account and did the 
household chores.  His only interest was "watching 
television."  He thought about suicide but had no real 
intent or plan.  He thought about Vietnam every day, 
especially when he saw or heard helicopters.  His biggest 
problem was his memory deficiency, which intensified when he 
was excited.  

The examiner concluded that the Veteran's PTSD symptoms and 
level of disablement were similar to the symptoms and level 
document previously in the March 2006 examination report.  
The examiner explained that the PTSD was manifested primarily 
in the form day-time re-experiencing, detachment from others, 
social avoidance, diminished range of affect and diminished 
interest.  The examiner commented that a separate diagnosis 
of depression was warranted and overlapped somewhat with the 
Veteran's PTSD in that the PTSD was etiologically related to 
his depression.  Additionally, the Veteran carried a separate 
diagnosis of cognitive disorder.  With regard to the 
Veteran's functional impairment and employability, the 
examiner noted that were the depression and cognitive 
disability not present, the Veteran's PTSD would interfere 
with, but not preclude, his ability to work.  Many work 
environments would be very stressful with regards to the 
Veteran's PTSD; however, he would be able to manage to work, 
as he did prior to his stroke in 2000.  Currently the Veteran 
was unable to work due to the combined effects of his 
cognitive disability, depression and PTSD.  The Veteran was 
assigned a GAF score of 39.

In a May 2008 private treatment record, the examiner noted 
that the Veteran had nightmares (at least two times per 
week), flashbacks (two-to-three times per week) and panic 
attacks (one-to-two times per week).  The Veteran averaged 
about five-to-six hours of sleep per night.  The Veteran had 
intrusive thoughts, startled easily, was hypervigilant and 
could not tolerate anyone behind him.  He did not socialize 
and his recent memory was severely impaired.  His working 
memory was completely impaired.  He had unexplainable bouts 
of anger, sadness and fear.  He had auditory and visual 
hallucinations two-to-five times per week.  He felt depressed 
50 percent of the time and had no energy or interest in doing 
anything.  He had crying spells 25 percent of the time and 
was easily agitated and angered.  He felt helpless and 
suicidal at times.  The diagnoses were chronic PTSD, chronic 
major depression, and dysthymic disorder.  On Axis III, 
hypertension and history of CVA were noted.

The physician opined that the Veteran was competent to manage 
his financial affairs and life decisions.  The examiner 
concluded that as a result of the PTSD, the Veteran was 
unable to sustain social and work relationships and was 
therefore permanently and totally disabled and unemployable.  
The Veteran was assigned a GAF score of 45.

Given its review of the evidence of record, the Board finds 
that for the entire period of the appeal, the Veteran's 
service-connected PTSD is shown to be essentially productive 
of occupational and social impairment with deficiencies in 
most areas and inability to establish and maintain effective 
relationships.  In this regard, the Board notes that in both 
private treatment records, February 2005 and May 2008, the 
examiner found that the Veteran unable to sustain social and 
work relationships (the February 2005 treatment record 
described the PTSD as severe in nature).  Further, the 
examiner assigned the Veteran GAF scores of 30 and 45 
respectively.  In this regard, GAF scores within that range 
are assigned for PTSD with serious symptoms.  However, the 
private examiners failed to mention the impact of the 1997 
CVA on the Veteran's overall ability to function, making it 
appear to be of negligible significance.

The March 2006 VA examination described such PTSD symptoms as 
daily intrusive thoughts, sleep impairment, extreme guarding 
and irritability, heightened startle reflex and flashbacks.  
He avoided socialization, didn't want any friends and felt 
detached from people.  His short-term memory deficit and 
word-search problem were noted.  The Board is aware that the 
Veteran was assigned GAF scores of 54 in this examination 
report.  In this regard, GAF scores that range from 51-60 are 
assigned for PTSD with moderate symptoms.  A disability 
evaluation shall be assigned based on all the evidence of 
record that bears on occupation and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination, or solely on the 
basis of social impairment.  See 38 C.F.R. §§ 4.126 (2009).  
Although the Veteran's GAF score must certainly be considered 
in the evaluation of the service-connected PTSD, it is not 
dispositive.

In December 2006, right cerebrovascular insult nine years 
earlier with poor intellectual responses was assessed.  

In the January 2008 VA examination report, the examiner found 
the Veteran's PTSD symptoms and level of disablement to be 
similar to the findings of the March 2006 VA examination.  
Further the Veteran was assigned a GAF score of 39.  GAF 
scores within the range of 31-40 are assigned for PTSD 
productive of major impairment.  Further, based on this 
examination report, the RO increased the Veteran's rating for 
his PTSD to 70 percent.

Given the entire medical record in concert,   it is concluded 
that the Veteran's PTSD symptoms more likely approximate the 
higher rather than the lower rating.  For these reasons, a 70 
percent evaluation is warranted for the entire appeal period.  
38 C.F.R. § 4.130 DC 9411.

Total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name is not 
demonstrated by the medical evidence of record.  Thus, the 
Veteran does not warrant a higher evaluation.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In any event, the Board notes, significantly, 
the action taken herein below in which the Veteran is 
assigned a total rating based on individual unemployability 
due to his service-connected disability.

TDIU

Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009)

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).

Factual Background and Analysis

The record shows that the Veteran is currently service-
connected for PTSD (70 percent).  The Veteran meets the 
rating criteria outlined above for consideration of a TDIU 
rating under 38 C.F.R. § 4.16 (a).  Therefore, the 
determinative issue is whether he is incapable of securing 
and following substantially gainful employment because of his 
service-connected disability.

Private medical records dated beginning in 1996 reflect that 
in October 1996, the Veteran underwent a left craniotomy for 
removal of an acoustic neuroma.  Private records from R.L.N., 
M.D. reflect that the Veteran was treated for a stroke in 
February 2000.  In a July 2000 note, it was indicated that 
the Veteran had language deficits, and difficulty with 
calculations.  In an August 2000 note, it was revealed that 
the Veteran was fired from his job for being on disability 
for over 6 months.  The Veteran did not understand what had 
happened.  Medical records from that health care provider 
dated through December 2005 continue to remark on the 
Veteran's difficulties with memory and word associations. 

In the February 2005 private treatment record, H.J., M.D. 
documented that the Veteran had been unemployed since 2000.  
The Veteran did not tolerate well working around people and 
he changed jobs often because of his difficulty with 
interacting with people.  The examiner found that the 
Veteran's PTSD severely compromised his ability to sustain 
social and work relationships and as a result the Veteran was 
unemployable.  

In the January 2008 VA examination report, the Veteran's PTSD 
was confirmed.  Also documented was a separate diagnosis of 
depression which overlapped with the Veteran's PTSD in that 
the PTSD was etiologically related to his depression (also 
diagnosed was cognitive disorder).  The Board notes that the 
examiner explained that were the depression and cognitive 
disability not present, the Veteran's PTSD would interfere 
with, but not preclude, his ability to work.  Work 
environments would be very stressful; but, he would be able 
to manage to work.  However, currently, the Veteran was 
unable to work due to the combined effects of his cognitive 
disability, depression and PTSD. 

In a May 2008 private treatment record, E.W.H., M.D. found 
that as a result of his PTSD, the Veteran was unable to 
sustain social and work relationships.  Therefore, in 
pertinent part, the Veteran was unemployable.  

The probative question in TDIU claims is whether service-
connected disabilities alone preclude a claimant from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, that permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Marginal employment is not considered substantially gainful 
employment, and, as noted above, is generally shown when a 
Veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.

Based on this review of the record, it is clear that the 
Veteran is not suited for full time employment.  What is 
evident is that his unemployability is not solely due to his 
PTSD.  The Board acknowledges the February 2005 and May 2008 
private treatment records, and the opinion that PTSD is the 
single cause of unemployability; however, what is painfully 
lacking in those reports are any assessments of the impact of 
the CVA and the associated memory loss and word search 
deficits.  Fortunately, private records from R.L.N., M.D. 
dated through December 2005 provide the Board with data 
concerning the stroke residuals, such as memory loss and 
language deficits and its affect on the Veteran's daily life.  
According to Dr, N.'s notes, this is what ultimately lead to 
the Veteran being terminated from his employment in August 
2000.  

In January 2008, the VA physician explained that were the 
depression and cognitive disability not present, the 
Veteran's PTSD would interfere with, but not preclude, his 
ability to work.  Unlike the February 2005 and May 2008 
private examiners, the VA physician had before him the 
Veteran's entire claims folder, and unlike the private 
examiners, the VA examiner did note and comment on the 
residuals of the stroke.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this case, the private doctors did not analyze all of the 
data, including that information related to memory and speech 
impairment; or if they did, they chose not to share their 
analysis, and instead focused solely on the PTSD.  This 
defect in their opinions leads the Board to conclude that the 
January 2008 VA examination is the most complete assessment 
of the impact of the Veteran's PTSD and other disabilities on 
his ability to work.  That opinion, that were the depression 
and cognitive disability not present, the Veteran's PTSD 
would interfere with, but not preclude, his ability to work 
is supported by the evidence.  Hence, the Board will deny the 
claim for a TDIU. 


ORDER

An initial increased evaluation of 70 percent, but not 
higher, for the service-connected PTSD; for the period prior 
to January 25, 2008 is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  

An initial increased evaluation in excess of 70 percent for 
the service-connected PTSD; for the period beginning on 
January 25, 2008 is denied.

Entitlement to a TDIU is denied.


REMAND

The Veteran contends that his currently diagnosed residuals 
of CVA are secondary to his service-connected PTSD.  The 
Board notes that a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b). 

The December 2006 VA examination report confirmed the 
Veteran's diagnosed CVA residuals and found that "stress did 
not cause the stroke."  However, the examination report 
failed to address whether the Veteran's CVA was made worse by 
his service-connected PTSD.  The Board notes that VA 
regulations provide that where "the [examination] report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2008).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination." Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
regulatory and legal guidance.  See 38 
C.F.R. § 3.310(a),(b) (2009); see also 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2. The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
CVA residual disorder.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claim.

3.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of his CVA residual disorder.  
The Veteran's claims folder must be made 
available for the physician's review 
prior to the entry of any opinion.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests and studies are to be performed.  
Following the examination, the examiner 
is requested to provide an opinion as the 
following questions:

   a)  Is it at least as likely as not (50 
percent probability or greater) that the 
claimed CVA residuals are related to the 
service-connected PTSD?

   b)  If not, then is the claimed CVA 
residual disorder aggravated (i.e., 
worsened beyond its natural progression) 
by the Veteran's service-connected PTSD?  
If so, the examiner should attempt to 
objectively quantify the degree of 
aggravation above and beyond the level of 
impairment had no aggravation occurred.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


